Title: To Thomas Jefferson from John Browne Cutting, 22 June 1824
From: Cutting, John Browne
To: Jefferson, Thomas


Dear Sir
Washington
22 June 1824
I am aware that in your retreat—you ought not lightly to be intruded upon by visitors or letter writers; and that you are too often molested by both: Many tax your politeness to gratify their own vanity; and with respect to writers more especially (some of whom seem to forget the casualty of your dislocated wrists)—You have had cause, more than once, to complain. It is therefore with unfeignd reluctance that I am compeld to trouble you on a state faded and probably forgotten subject of little moment to any living mortal except myself. I allude to my interference heretofore (when you executed the office of Secretary of State), in behalf of some hundreds of impressd american mariners, in London; and the ulterier result of that interference. The result to me has been debt, penury and obloquy.May I presume to crave your patience while I make a brief recapitulation of the facts of my case as it did stand and as it now exists—By an act of Congress passd on the 8th day of May 1792  $2000 were directed to be advanced to me for certain expenditures on behalf of the United States: And the Secretary of State was authorized to enquire into my entire claim; and upon receipt of the proofs and exhibits, in support thereof, to ascertain and report to Congress, what sum shall thereupon appear to be due, to or from me in account with the United States, including the abovementioned advance Where upon You, Sir, being then Secretary of State; apprized of the peculiar nature of my claim, and of the difficulty of authenticating the various items which compose it with strict legal accuracy, were pleased to refer the subject to Mr Pinckney, then our minister at the court of London by a letter dated the 11th of June 1792. In that letter (of which I can procure no copy)—I well recollect there was this expression—“That as Mr Pinckney was acquainted with the circumstances of the case, You had only to define that Gentleman to satisfy himself as to any facts  relative thereto, the evidence of which coud not be transmitted; and to make an official communication of the same, so that justice might be done between the public and the claimant.” On the 24th of August 1794 Mr Pinckney answerd this letter of which answer I possess no copy—yet I well recollect that phrases of the following import were containd in it: ‘That the period during which I was last in Europe, on the errand of collecting fresh proofs in support of my claim was peculiarly unfavourable to the collecting such evidence as coud particularly substantiate it; on account of the extreme jealousy of all the european governments concerning any measure that had the least appearance of opposition to them, and the consequent unwillingness of every person concerned in the transaction to give testimony that might criminate himself.” Mr Pinckney adds however “that from the testimony of the witnesses with whom he had conversed—added to the written proofs and other circumstances—it appeard evident to him that considerable service had been renderd by Mr Cutting, in obtaining the liberation of our seamen who were impressd in England, during the year 1790 and that he must have incurred in consequence hereof, a very considerable expence; and moreover that what Mr Cutting did, tho’ laudable and meritorious, under the then existing circumstances to our country woud be adjudged highly penal in english courts,of justice.In the autumn of 1794 or 5 this report of Mr Pinckney together with the documents of proof were referd to your successor in office, Edmund Randolph Esqr; This gentleman look time to examine a great body of evidence and Mr Pinckney’s report: After such careful scrutiny he informd my Counsel Mr Dallas and myself personally—that he shoud admit the validity of the entire claim—namely $7000. (including the $2000) But ere he had signd this report (which I heard him read in his office) he was by party-management suddenly disgraced & dismissd from employment. Col. Pickering was his successor. This Gentleman suspended my claim till Feby 1791. when rejecting Mr Pinckneys testimony he reported that $700 only was due to me. I was in Europe—at that time and for seven years afterwards: and when I return’d to the United States I coud not trace a single exhibit belonging to the case. During the life time of Mr N. Cutting, my late lamented Brother, a search was made in most of the public offices—and which since his decease I am continuing—in order if possible to recover my original documents of proof. Meanwhile in compliance with a proper statute of Congress a suit has been instituted and is now pending against me to recover back from me the difference between the sum awarded by Col. Pickering and the advance aforesaid.In defending my right to. at least, the total sum of this advance, before a Jury in this district, I shall insist upon a quantum meruit—in other words—contend for a reasonable estimate of the equivalent that such an agent for the performance of such service may deserve. Now, Sir, to the point at issue your written recollections may be extremely pertinent.—May I presume so far upon your ancient amity—and love of equity at all times as to beseech you to tax your memory for me on this trying occasion. It will oblige (if—you can go no further)—if you will state your present impression; relative to the truth and extent of the public service which I renderd in the year, 1790. By deigning to write me a letter to this effect you will aid an honest fellow citizen, who has not only lost his money in public service but whose probity has been questiond by violent factionists on account of that very patriotism. Need I remind you of the anglomania that infected the public councils during the frightful period abovementioned? And with what rancour the bitterness of party zeal pursued every lover of republican liberty—even those whose pretensions to distinction were as modest as my own?Before I close a letter already too prolix—but which prolixity I  trust you will this once pardon) allow me to recall to your remembrance the dates and address—of three letters—all written by yourself when Secretary of State on my subject—copies of which I neither possess nor know where to search for. Vizt 1st. Your letter to J. B. Cutting in London 17th Dec 1790. 2d: A letter to President Washington—Feby 1792—3d. A letter to Mr Pinckney dated Philada 11th June. 1792.In the first of these letters—I think You will find expressions of the following import “The President entertains a high sense of the zeal You have discovered and the services you have rendered in the cases of our imprisond seamen; and it in lamented that You have so long been exposed to the fatiguing exertions, which your humanity and patriotism have led you to make for the relief of so many of our countrymen. It is obvious that these exertions on your part must be attended with expences; A particular demand for fifty pounds sterling for this purpose, coming incidentally to my knowledge I here inclose it to you.” &c &cIn your letter to President Washington of February 1792 You remind him ‘of the numerous instances of complaint of the violence committed on our sea:faring citizens in british ports by their press gangs and officers; and that not having even a Consul there at that time it was thought fortunate that a private citizen who happen’d to be on the spot, steppd forward for their protection” &c &cIt has been a source of keen regret and mortification to me, that all the documents and exhibits in support of my claim have been mislaid. And hence the lapse of so much time during which it has course been suspended ex necessitate reis. But no time can render the principles of Justice obsolete, because they are eternal. And I am confident, Sir, that no mortal respects them more than yourself.I believe also that you did and do appreciate the humble but successful efforts of a private citizen like myself to advance the honor and interests of his country: and that on this particular occasion, in the evening of life, you will aid me with alacrity, at least in vindicating the honor and veracity of my conduct—even shoud I fail to establish my right to the balance controverted:But be this so or not, I shall so long as you continue (as You do) to adorn and bless Society—remain withgreat and growing respect Dear Sir, Your faithful & obedt servtJohn Browne Cutting